Holmes, J.,
dissenting. While I concur with paragraph one of the syllabus, I am compelled to dissent from paragraph two of the syllabus and the judgment of the court because it is my view that neither R. C. 153.02 nor 153.03 is applicable to the present dispute.
R. C. 5501.01 states:
“As used in Chapters 5501., 5503., 5511., 5512., 5513., 5515., 5516., 5517., 5519., 5521., 5523., 5525., 5527., 5528., 5529., 5531., 5533., and 5535. of the Revised Code:
U * * *
“(C) ‘Road’ or ‘highway’ includes bridges, viaducts, grade separations, appurtenances, and approaches on or to such road or highway.
<< * * * 99
In State, ex rel. Walter, v. Vogel (1959), 169 Ohio St. 368, this court ruled that lighting systems on a limited access highway were appurtenances within the meaning of the *198statute. This court relied on the fact that lighting systems were factors that contribute to the safety of highways.
Likewise, roadside rest areas contribute to the safety of interstate highways by giving motorists the opportunity to stop and rest during their travels. The fact that the state has sought to construct these facilities with restrooms does not change this conclusion, for the more attractive a rest area, the more likely its use by motorists.
Because of their contribution to the safety of highway travel, I would find that the facilities in question are appurtenances within the meaning of R. C. 5501.01(C). Therefore, the contracting for their construction is controlled by the specific provisions contained in R. C. Chapter 5525, rather than the general provisions in R. C. 153.02 and 153.03.
Further, the intent of the General Assembly can be seen from an examination of the method of state funding for such projects.4 A portion of the funding comes from fees levied in connection with the registration of motor vehicles. R. C. 5529.05. Other funding comes from the Highway Operating Fund, the Highway Obligations Construction Fund, and as such, is appropriated for a specific highway purpose. Am. Sub. H. B. No. 656 (113th General Assembly); Am. Sub. S. B. No. 255 (113th General Assembly). See, also, Section 5a of Article XII of the Ohio Constitution.
With the significant number of new rest stop facilities planned for Ohio pursuant to recent legislation, the Director of Transportation should be permitted to contract for their construction pursuant to Chapter 5525, which sections could well provide the more economical method for the provision of these facilities.
Accordingly, I would reverse, in part, the judgment of the Court of Appeals, and affirm that of the Court of Common Pleas.
Locher and Dowd, JJ., concur in the foregoing dissenting opinion.

 The state contributes 10 percent of the cost of such projects. The federal government contributes the other 90 percent.